  8:20-cv-00114-RFR-SMB Doc # 26 Filed: 08/18/20 Page 1 of 2 - Page ID # 200




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DAVID R. ANDERSON,

                      Plaintiff,                                  8:20CV114

       v.
                                                                   ORDER
BANK OF THE WEST, JOHN DOE, and
U.S. BANK NATIONAL ASSOCIATION,

                      Defendants.

       On July 22, 2020, the Court granted (Filing No. 22) defendant U.S. Bank National
Association’s (“U.S. Bank”) Motion to Dismiss (Filing No. 14) plaintiff David R.
Anderson’s (“Anderson”) Second Amended Complaint (Filing No. 9) for failure to state a
claim. See Fed. R. Civ. P. 12(b)(6). Noting that defendant Bank of the West (“Bank of the
West”) had not taken any action in the case after consenting to removal on March 25, 2020,
the Court also ordered Anderson to show cause as to why this case should not be dismissed
regarding Bank of the West for failure to prosecute.

       In response (Filing No. 23), Anderson gave three perfunctory reasons not to dismiss
the case: (1) Bank of the West never asked to be dismissed; (2) remand was more
appropriate, and somewhat inconsistently; (3) Anderson intended to request leave to amend
the Second Amended Complaint under Federal Rule of Civil Procedure 15(a). On July 30,
2020, Anderson formally moved (Filing No. 24) for leave to amend, again asserting claims
against all three named defendants in his proposed Third Amended Complaint.

       U.S. Bank opposes (Filing No. 25) Anderson’s motion. Bank of the West—still
silent and inactive since March despite the recent buzz of activity regarding its status—has
not responded to Anderson’s motion or otherwise weighed in on these important issues.
The Court thinks it should.
  8:20-cv-00114-RFR-SMB Doc # 26 Filed: 08/18/20 Page 2 of 2 - Page ID # 201




      Bank of the West shall file a brief addressing the issues raised in the Court’s July 22,
2020, Memorandum and Order and Anderson’s motion for leave to amend on or before
August 25, 2020.

      IT IS SO ORDERED.


      Dated this 18th day of August 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                             2
